Citation Nr: 1450410	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  07-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service-connection for a blood condition to include sickle cell trait and microcytic, hypochromic anemia as secondary to gynecological disorders and/or a hysterectomy.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The appellant had active military service from August 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on
appeal from a rating decision issued in April 2005 by the Department of Veterans
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has recharacterized the issue as shown on the first page of this decision to better reflect the Veteran's contentions.  See Biokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Board remanded the issue in October 2010, October 2012 and February 2014 for additional development.  The appeal is again before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates the Veteran does not have a current diagnosis of sickle cell anemia.

2.  The Veteran has a current diagnosis of sickle cell trait which was not incurred in or aggravated by her active service.  

3.  The Veteran's microcytic hypochromic anemia is not due to disease or injury incurred in active service. 



CONCLUSION OF LAW

Criteria for service connection for a blood disorder to include sickle cell trait and microcytic, hypochromic anemia has not been met.  38 U.S.C.A. § 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.117 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board most recently remanded this claim in February 2014 for further development, specifically to verify the Veteran's current address of record, provide proper notification, provide copies of previously sent letters and the April 2013 supplemental statement of the case (SSOC), obtain identified service treatment records (STRs) by contacting National Archives Records Administration (NARA) and provide the Veteran with a VA examination if records were obtained.  

The Veteran's address was verified, a March 2014 letter provided proper notification and relevant copies of the above mentioned records.  The RO properly requested additional records from NARA, received outstanding military personnel records and a NPRC response dated April 1, 2014 which indicated all available STRs and personnel records were shipped to the contracted scan vendor for upload into VBMS.  The Veteran was provided a VA examination in July 2014.  The claim was readjudicated in an August 2014 SSOC.  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Multiple letters including those from November 2004, January 2012, March 2012, and March 2014, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  Social Security Administration (SSA) records have been associated with the file.  The Board notes hospital records from the Wiley Kaserne new Ulm Army Base and Augsburg hospital were not obtained, however, a formal finding of unavailability was issued in April 2013 and further unsuccessful efforts were made by NARA to obtain records in March 2014.  

The Veteran was provided a VA examination most recently in July 2014.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  The Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim of entitlement for anemia.

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Congenital and developmental defects, however, are not diseases or injuries and, therefore, not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9. Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)).  The VA General Counsel explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital "diseases" may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. 

A congenital or developmental "defect," on the other hand, because § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

Service connection for congenital (developmental or familial) diseases, but not defects, may be granted when the evidence as a whole establishes that the disease in question was incurred in or aggravated by active service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990); See Winn v. Brown, 8 Vet. App. 510, 516 (1996); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

VA regulations note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  38 C.F.R. § 4.117, Diagnostic Code 7714.

The presumption of soundness states that, upon entering service, an individual will be presumed sound, except as to defects, infirmities, or disorders noted at entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service and was not aggravated by such service.  See 38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. §§ 3.304, 3.306.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), however, the United States Court of Appeals for Veterans Claims (Court) held that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service.  In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  It thus appears that service connection may be established for a congenital "disease" by finding that it was incurred in service.

Factual background

The Veteran asserts entitlement to service connection for a blood condition to include sickle cell anemia, sickle cell trait, and/or  microcytic hypochromic anemia as it was incurred in or aggravated by in service or, including as secondary to gynecological disorders and/or a hysterectomy.  The Veteran alleges that she was treated during service for symptoms consistent with sickle cell anemia, but such was not properly diagnosed.  

The Veteran provided detailed lay statements in support of her claim.  The Veteran claims there were multiple dispensary visits with complaints of the same symptoms of painful crisis of skin, joints, bones, and organs but without benefit of proper diagnosis and sickle cell anemia was grossly aggravated while performing routine military training.   See VA form 21-526.  The Veteran contends she had treatment for anemia from discharge until 2004.  In service, she was told she was anemic and had the sickle cell trait.  Further, she had problems with her skin and boils needed to be lanced during service.  See October 28, 2004 statement in support of claim.  The Veteran reported she did not remember the military giving her a separation physical and she discovered she was five months pregnant within a month of getting out of service and her daughter was born in November 1986.  During this pregnancy she was ill and hospitalized and doctors again told her that she was anemic and there was a problem with her blood.  She felt her anemia she experienced while in-service and within a year of getting out was directly related to her diagnosis of sickle cell anemia.  See April 17, 2006 statement in support of claim.  The Veteran further asserted her anemia was caused by a gynecologic disorder and hysterectomy.  See September 27, 2010 written brief presentation.

The Veteran's husband submitted a statement which reported the Veteran had a miscarriage in June 1984.  The Veteran was sent to the civilian German hospital and treatment for pregnant soldiers occurred in Augsburg Germany.  The doctor at sick bay told him the Veteran was not strong enough to carry the babies and that she was anemic but it was not in her medical files.  While later stationed in Ft. Hood, the Veteran complained of chest pains, shortness of breath, and body pains and she had boils under her arms she constantly had to get lanced.  See letter dated November 1, 2006.

STRs do not indicate that the Veteran had any symptoms or manifestations of any blood condition during service.  The Veteran's 1981 enlistment examination and report of medical history did not note any anemia, sickle cell trait or sickle cell anemia.  The exit examination is unavailable.  Complaints of symptoms include chest pain on numerous occasions diagnosed as esophageal reflux and indigestion, a report of back pain and abdominal bleeding associated with pregnancy.  The Veteran was on a pregnancy profile in June 1984 but later in the month a record documented the patient was 10 weeks pregnant and an incomplete abortion was noted on June 20, 1984.  The Veteran was seen for a possible pregnancy in November 1984 and reported a miscarriage from May 1984.

The Veteran submitted private treatment records from August 1999 through March 2006 which include assessments of sickle cell anemia, a history of sickle cell trait, sickle cell crises, chest pain, reflux esophagitis and rectal bleeding.  The Veteran's private physician submitted a letter in December 2003 stating the Veteran suffered from sickle cell anemia and hiatal hernia which caused the Veteran's recurrent chest pain and chronic muscle weakness secondary to sickle cell.  The patient had chest pain since she was service and since she had a recent cardiac cauterization which showed no evidence of cardiac disease.  It appeared that the hiatal hernia and the chronic reflux esophagitis and the sickle-cell anemia had been the causes of her recurrent chest pain.  

VA treatment from February 2002 to August 2014 reflects a past medical history of sickle cell trait, anemia, and sickle cell anemia.  The Veteran had a colonoscopy in May 2002 with an impression of diverticulosis, polyps, prominent internal hemorrhoids and anal fissure.  The Veteran reported she was diagnosed with sickle cell anemia in December 2003.  

The Veteran's SSA records reflect the Veteran's primary diagnosis is sickle cell anemia with a secondary diagnosis of asthma.  The Veteran's disability has an onset date of December 8, 2003.  

The Veteran was afforded a VA hemic disorder examination in April 2007.  The VA examiner explained that sickle cell anemia and sickle cell trait are genetic/hereditary conditions; neither is ever caused by other conditions such as pregnancy.  The VA examiner noted that in December 2003 the Veteran was objectively diagnosed as a sickle cell heterozygote.  Sickle cell heterozygotes are said to have sickle cell trait which occurs in 8-13% of blacks and they are not anemic.  Sickle cell heterozygotes do not experience hemolysis, painful crises orthrombotic complications, except in rare cases of hypoxia such as high altitudes.  The examiner opined that the veteran has sickle cell trait, not sickle cell anemia.  Sickle cell trait does not transform into sickle cell anemia, nor vice versa.  The Veteran reported that she had sickle cell trait not sickle cell disease and that she had several transfusions for blood loss anemia prior to her May 2006 hysterectomy.  The Veteran's last transfusion was in January 2006.  The first evidence of anemia with new reports of rectal bleeding was in December 2003.  The 2003 anemia testing findings revealed microcytic/chromic anemia due to iron deficiency and blood loss.  The claims file revealed a report of hematocrit levels at an undated time in service with no anemia found during military service.  The 2007 VA examiner addressed the Veteran's symptoms in-service which included an April 1985 record where the Veteran drank a glass of water and had acute chest pain with spontaneous resolution described as a class esophageal spasm.  The Veteran reported having undocumented chronic chest pain and the examiner found the Veteran's varied reports of sickle cell anemia, among other reports, were inconsistent with the available evidence.  In December 2003, the Veteran's private physician diagnosed the Veterans chest pain as non-cardiac, due to hiatal hernia and reflux esophagitis.  Although sickle cell anemia was seen in the private physician's records, the VA examiner noted that this was a presumptive or working diagnosis which was ruled out as an etiology for the Veteran's pain and anemia.  There were no reports of fatigability, weakness, lightheadedness or claudication.  There was one episode of syncope as likely as not due to anemia and dehydration.  There was history of soft tissue infection in the right leg and recurrent asthmatic bronchitis.  There was no significant evidence of end organ failure and no recurrent transfusions.   

The 2007 VA examiner opined the Veterans' microcytic, hypochromic anemia was more likely than not due to iron deficiency/ blood loss from gastrointestinal and gynecological sources.  The Veteran's condition was not caused by the Veteran's hereditary sickle cell trait.  The diagnosis was asymptomatic hereditary sickle cell heterozygote without residuals which was not caused by or related to military service; microcytic, microchromic anemia due to iron deficiency/blood loss which was not caused by or related to military service and resolved; a hiatal hernia and reflux with symptomatology which was not caused by or related to military service and acute esophageal spasm during military service which was considered a normal phenomenon.  Diagnostic testing was conducted and as read by a pathologist, heterozygote was found.  The Veteran's urine was abnormal with 4+ bacteria with minimally significant pyuria.  The Veteran had a copy of lab results to take to her primary care physician and she remained asymptomatic for a urinary tract infection.  The lab was notified that the Panama City lab was unable to obtain a blood draw despite the Veteran returning three days in a row and hydration efforts. 

The Veteran was afforded a VA hemic disorder examination in December 2010.  Pertinent past medical history included anemia and sickle cell trait.  The VA examiner noted there was no documentation of anemia during service.  Hematocrit in March 1983 was within normal limits.  There was a report of chest pain during service but it happened one time in April 1985 after the Veteran drank a glass of water with spontaneous resolution and a diagnosis as an esophageal spasm.  Another time the Veteran reported undocumented chronic chest pain.  Diagnosis of sickle cell trait was after service in December 2003, classified as sickle cell heterozygote.  In December 2003, the Veteran had an episode of chest pain related to sickle cell anemia per the Veteran's private internist.  Also in December 2003, the private internist diagnosed the Veterans' chest pain as non-cardiac and due to hiatal hernia and reflux esophagitis.  Although sickle cell anemia was in the private internist's records, he used this as his working diagnosis which was ruled out as an etiology for the Veteran's pain and anemia.  Of note, in April 2010 the Veteran underwent cardiac catheterization due to recurrent chest pain which was diagnosed as coronary artery disease.  

Consistent with the 2007 VA examiner, the 2010 VA examiner explained sickle cell anemia and sickle cell trait are genetic/hereditary conditions.  He further explained neither sickle cell trait nor sickle cell anemia is ever caused by other conditions such as pregnancy.  The Veteran was diagnosed with sickle cell trait based on electrophoresis which found a type of hemoglobin that indicated heterozygote, hence the diagnosis as "sickle cell heterozygote."  Sickle cell heterozygotes are said to have sickle cell trait; this is a benign condition usually with none of the symptoms of sickle cell anemia.  The prevalence of sickle cell trait is approximately 8-10% in African American population.  Hemoglobin levels, red cell morphology and red cell indices and reticulocyte counts are normal in patients with sickle cell trait.  Sickle cell heterozygotes do not experience hemolysis, painful crises or thrombotic complications, except in rare cases of hypoxia such as high altitudes.  Moreover, data regarding its effect in pregnancy remain conflicting.  Sickle cell trait does not transform into sickle cell anemia or vice versa.  The Veteran's anemia in 2003 that warranted transfusion prior to hysterectomy in 2006 was likely due to blood loss from vaginal bleeding/fibroids as well as iron deficiency anemia from her rectal (hemorrhoids) bleeding.  The VA examiner's diagnosis was hereditary sickle cell trait, heterozygote type without residuals and microcytic, microchromic anemia due to iron deficiency/blood loss which was resolved and neither condition was caused by or related to military service.

A VA medical opinion was requested in April 2012 to determine if the 1984 events of the Veteran's reproductive system were an in-service early manifestation of the event leading to the hysterectomy.  The VA examiner opined vaginal bleeding due to an abortion (miscarriage) in June 1984 was not an early manifestation of the event leading to the hysterectomy in 2006 (abnormal bleeding due to fibroids).  One issue was not the cause of, or related to, the other.  The VA examiner cited various medical literatures to support the opinion.  

The Veteran was afforded a VA hemic examination in July 2014.  The VA examiner reported the Veteran had a hereditary sickle cell trait, heterzygote type, without residuals and it was a disease with no functional limitation and was less likely than not aggravated during service.  There was insufficient evidence to warrant or confirm that sickle cell trait was first manifested during the Veteran's assignment at a US Army Installation in New Ulm, West Germany.  The chest symptoms documented during that time period were not due to sickle cell trait but attributed to esophageal spasm triggered by drinking a class of water and on another occasion by esophageal reflux for which the Veteran was treated with Mylanta.  There was insufficient evidence to warrant or confirm a diagnosis of sickle cell anemia in-service based on a normal complete blood count done during examination.  No medical opinion could be rendered regarding a current sickle cell anemia diagnosis based on a normal complete blood count done during the VA examination.  Microcytic, hyporochomic anemia due to an iron deficiency/blood loss was resolved and less likely than not related to service being that the condition was diagnosed after service due to blood loss from miscarriage, fibroids and hemorrhoids and was not worsened beyond a natural progression by gynecological disorder and or a hysterectomy.  During the VA examination the Veteran stated that her anemia was resolved status post hysterectomy evidenced by a normal complete blood count documented in VA treatment records.  There was no documentation of anemia during service.  

Analysis

The Veteran asserts entitlement to a blood condition to include sickle cell trait and anemia to include as secondary to gynecological disorders and/or a hysterectomy.

As an initial matter, the Veteran has claimed service connection as secondary to gynecological disorders and a hysterectomy.  However, she is not service connected for either disability.  Therefore, secondary service connection is not warranted.  38 C.F.R. § 3.310.

The Veteran has a current diagnosis of sickle cell trait and a resolved microcytic, hypochromic anemia due to iron deficiency/blood loss.  See e.g., April 2007, July 2014 VA examinations.  

The Board notes the Veteran has a diagnosis of sickle cell anemia from her private physician and in VA treatment records as reported in past medical history from the Veteran.  However, as detailed above, three VA examinations in 2007, 2010 and 2014 did not diagnose the Veteran with sickle cell anemia.  The 2007 and 2010 VA examiners explained essentially that sickle cell trait does not transform into sickle cell anemia or vice versa nor is it caused by other conditions.  The 2007 and 2010 VA examiners highlighted that although sickle cell anemia was in the private physician's records, it was used as a working diagnosis which was ruled out as an etiology for the Veteran's pain and anemia.  The Board affords the VA examiners diagnoses the greatest probative weight because were based on a review of the claims file, a thorough examination and provided well-detailed rationales supplemented by medical literature.  In contrast, the private physician provided no explanation or medical reasoning for the diagnosis of sickle cell anemia.  Thus, the notations of the private physician indicating that the Veteran had sickle cell anemia are given less probative weight.  Therefore, the Board finds the weight of the evidence is against a finding that the Veteran had sickle cell anemia during the appeal period. 

To the extent the Veteran contends that she is entitled to service connection because she is a carrier of sickle cell trait, the Board finds service connection is not warranted for her sickle cell trait.  While noting that the Veteran's sickle cell trait is a disease, the 2014 VA examination concluded that the trait was not incurred during or aggravated by her military service as her claimed inservice symptoms were not attributed to disease resulting from her sickle cell trait.  Moreover, the Veteran has not submitted any probative evidence of a current disability related to sickle cell trait.  On the contrary, the 2014 examiner noted that the Veteran's sickle cell strait was stable with no functional limitation.  Without a medical diagnosis of any actual chronic disability related to sickle cell trait or that her sickle cell trait was incurred in or aggravated by service, the Board must deny the Veteran's claim.  

In regard to the Veteran's microcytic hypochromic anemia, the evidence does not demonstrate that the condition was incurred while on active duty.  The Board finds the 2007, 2010 and 2014 negative nexus opinions highly probative, as such were predicated on an interview with the Veteran; a review of the service treatment records, and a physical examination.  Moreover, the opinions contained clear conclusions with supporting data as well as a reasoned medical explanation.  Therefore, the Board affords great probative weight to the VA examiner's opinions.  There is no contrary medical opinion of record.

Moreover, to the extent that the Veteran claims that microcytic, hypochromic anemia was aggravated or incurred in active duty, the Board finds that she is not competent to give opinions regarding the etiology of a medical disability.  She does not have the training, knowledge or expertise in medicine to provide such a medical nexus.  Therefore, the Veteran's assertions regarding the etiology of her condition are afforded little probative weight.  

Absent competent and reliable lay or medical evidence relating microcytic, hypochromic anemia to service or a current disability associated with sickle cell trait, and in consideration of the VA opinions discussed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim of entitlement to service connection for a blood condition to include sickle cell trait and microcytic, hypochromic anemia must be denied.


ORDER

Entitlement to service-connection for a blood condition to include sickle cell trait and microcytic, hypochromic anemia as secondary to gynecological disorders and/or a hysterectomy is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


